Citation Nr: 1828105	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-37 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for a dental disability for compensation and treatment purposes, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to December 1970.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran waived a hearing before the Board in his October 2014 substantive appeal, via a VA Form 9.  


FINDINGS OF FACT

1.  An unappealed October 2009 Board decision denied service connection for a dental condition for compensation purposes.  The Veteran did not appeal to the United States Court of Appeals for Veterans Claims (CAVC).  

2.  New and material evidence received since the October 2009 Board decision raises a reasonable possibility of substantiating service connection for a dental condition for compensation and/or treatment purposes.  

3.  The Veteran underwent gum surgery during service due to periodontal disease; he did not incur dental trauma during service and does not have a currently diagnosed dental disability for VA compensation purposes.

4.  The Veteran is eligible for Class IV VA outpatient dental treatment because he has been granted a total disability rating based on individual unemployability.  

CONCLUSIONS OF LAW

1.  The October 2009 Board decision denying the Veteran's request to reopen the claim for service connection for a dental condition for compensation purposes is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 20.1100 (2017).

2.  Evidence received subsequent to the October 2009 Board decision rating is new and material to the claim for service connection for a dental condition for compensation purposes and the claim is reopened.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

3.  The criteria for service connection for a dental disability, including residuals of gum surgery, for VA compensation purposes have not been met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 4.150 (2017).

4.  The criteria for entitlement to Class IV VA outpatient dental treatment have been met. 38 U.S.C. § 1712 (2012); 38 C.F.R. § 17.161(h) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Matters

The Board limits its discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, his representative, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).  

II.  Reopening Based on New and Material Evidence

The Veteran seeks to reopen a previously denied service connection claim for a dental condition for compensation purposes, currently claimed as gum disease and loss of teeth.  

To reopen a claim, new and material evidence must be presented or secured.  
38 U.S.C. § 5108 (2012).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist.  Id.

Service connection for a dental condition for compensation purposes was denied by an October 2009 Board decision.  The Veteran did not file a timely appeal to CAVC, did not file a motion for reconsideration, and the Chairman of the Board did not order reconsideration.  Thus, the October 2009 Board decision is final.  The same factual basis is not generally thereafter considered.

The Board's October 2009 denial for service connection for a dental condition for compensation purposes was based on the Veteran not having dental condition that could be considered a disability for VA compensation purposes.  The pertinent evidence before the Board in October 2009 included the April 2005 rating decision, February 2006 notice of disagreement, August 2006 statement of the case, August 2016 VA Form 9, the Veteran's statements, service treatment records, private treatment records, DRO hearing testimony, military personnel records, and VA treatment records.  

The evidence received since the October 2009 final Board decision pertinent to the claim includes new VA treatment records, a VA dental examination, and the Veteran's statements asserting a new theory of entitlement for service connection for a dental condition.  The Veteran now contends that service connection for a dental condition for compensation purposes is warranted because he has dry mouth as secondary to his service-connected posttraumatic stress disorder medications and attributes his dental condition to the dry mouth.  The evidence of record, including the Veteran's contentions and statements, must be presumed credible for the limited purpose of evaluating whether the claim should be reopened.  As this new evidence relates to the basis of the prior final denial, to include a new theory of entitlement for service connection of a dental condition for compensation purposes, it is material to the claim.  Thus, the new and material evidence warrants that the claim be reopened.

In Bernard v. Brown, 4 Vet. App. 384, 392 (1993), the United States Court of Appeals for Veterans Claims (Court) held that claims to reopen previously and finally denied claims, implicated both the question of whether there is new and material evidence to reopen the claim and the question of whether, upon such reopening, the claimant is entitled to the requested benefits.  Therefore, the "matter" over which the Board has jurisdiction under 38 U.S.C. § 7104(a) is the Veteran's claim of entitlement to VA benefits.  The Board finds no prejudice to the Veteran in adjudicating the dental claim.

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Periodontia and loss of teeth is not considered by VA to be a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Service Connection for a Dental Condition for Compensation Purposes

The Veteran seeks service connection for residuals of gum surgery to include gum disease and loss of teeth.  He claims that while eating in the mess hall during service, a crusty piece of bread became caught between his teeth and gum.  He further asserts that his current dental conditions are related to or caused by the gum surgery completed during service.  Additionally, the Veteran contends that the medications prescribed to treat the service-connected PTSD have a side effect of dry mouth, and the dry mouth is causing his teeth to fall out and his gum disease to worsen.  

The medical evidence confirms that the Veteran underwent gum surgery during service due to periodontal disease and gingivitis.  See November 1967 to May 1968 service treatment records.

The Veteran submitted a letter dated July 2013 from Dr. S.A.K., a dentist.  Dr. S.A.K. reported treating the Veteran since 2008.  Additionally, Dr. S.A.K. reported the all of the Veteran's maxillary teeth had been extracted and full dentures provided.  He noted the Veteran continued to have dry mouth.  Dr. S.A.K. concluded that the extended use of numerous psychiatric medications are associated with dry mouth which has caused the Veteran considerable pain since before 2008 when he began treatment with Dr. S.A.K.  

VA psychiatric treatment records dated September 2013 report that dry mouth can be caused by Wellbutrin, a medication prescribed for his service-connected psychiatric disorder.  

With regard to his claim that his dental conditions are secondary to his PTSD, he was afforded a VA dental examination in November 2013.  The VA examiner noted that the Veteran had slight gingivitis and poor oral hygiene.  The Veteran was missing teeth, specifically numbers 17, 18, 19, 30, 31, and 32 and had complete upper dentures.  The Veteran had a bridge abutment at 26 PFM and 24 PFM and a pontic at 25 PFM.  The Veteran reported no pain on examination.  The examiner concluded that, although some of the Veteran's psychiatric medications did cause dry mouth, there was no direct correlation with loss of teeth and dry mouth if proper oral hygiene is maintained.  
 
Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment or loss of the mandible, loss of a portion of the ramus, loss of the coronoid process, loss of the hard palate and impairment or loss of a portion of the maxilla. 

Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a Veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161; Simington v. West, 11 Vet. App. 41, 44 (noting the distinction between replaceable missing teeth which can be service connected for treatment purposes only and teeth lost "as a result of 'loss of substance of body of maxilla and mandible' which can be assigned ratings anywhere from zero to 100 percent for compensation purposes"). 

On review, the Board finds that service connection for a dental disorder is not warranted.  The Veteran currently is diagnosed with slight gingivitis and missing teeth.  Neither private treatment records nor VA treatment records show a diagnosis of indication of a dental disability as defined for VA purposes.  The gum and periodontal disease with associated symptoms is not considered a dental disorder for which VA compensation benefits are payable.  

Compensation for a dental disability is warranted only when due to trauma with resultant loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible. 

The Veteran contends that when the bread became caught between his teeth and gum in service, he experienced dental injury.  The Veteran submitted statements from J.F., his roommate in service, to support his contentions that he underwent gum surgery in service.  However, VA's General Counsel held that dental treatment of teeth, even extractions and gum surgery due to periodontal disease, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  

The service treatment records corroborate the Veteran's reports of two gum surgeries with free grafts during service, but the records do not support the Veteran's contentions that the treatment was related to food being caught in his teeth.  The service record indicates that treatment was provided for gingivitis and other periodontal disease.  Although the Board does not doubt the sincerity of the Veteran's belief, neither he nor the other lay statements of record are competent to provide a medical diagnosis related to the treatment received in service.  Neither the Veteran's statements, nor the other lay statements of record, are shown to have been made by a medical professional who possess the requisite medical training to competently offer a dental diagnosis or explain a dental treatment beyond what is written in the dental records.  Thus, the Veteran's and J.F.'s lay statements as to the basis for the periodontal treatment in service are not competent for the purpose of explaining the purpose for the dental treatment during service.  And in any such event, the Veteran's credible description of the course of events regarding the bread being caught between his teeth and gums still does describe a service dental trauma that could be service-connected.  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Unfortunately, the Veteran's dental evidence of record does not support a grant of service connection for a dental disability for compensation purposes.

Again, compensation is specifically not warranted for replaceable missing teeth to include those extracted during service or periodontal disease.  As such, the claim seeking compensation for residuals of the in-service gum surgery to include gum disease and loss of teeth is precluded by regulation and must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Nonetheless, as noted above, the claim for entitlement to service connection for a dental disorder for disability compensation is also considered a claim for entitlement to service connection for a dental disorder for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In this regard, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.

Several categories of eligibility exist for VA outpatient dental treatment.  Veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual employability have Class IV eligibility for VA outpatient dental treatment.  38 U.S.C. § 1712; 38 C.F.R. § 17.161.  

The RO granted the Veteran a total disability rating based on individual unemployability in a March 2015 rating decision.  Therefore, the Veteran meets the requirements of Class IV eligibility for VA outpatient dental treatment.  38 C.F.R. 
§ 17.161(h).  For these reasons, service connection for a dental disability for purposes of outpatient dental treatment only is granted.


ORDER

As new and material evidence has been received, the service connection claim for a dental condition for compensation and treatment purposes is reopened.  

Service connection for a dental disorder, to include gum disease and loss of teeth, is denied for compensation purposes. 

Entitlement to a noncompensable dental disability for purposes of receiving VA outpatient dental treatment (Class IV eligibility) is granted.   



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


